Case 6:17-cv-02206-CEM-GJK Document 271 Filed 11/11/20 Page 1 of 4 PageID 8237




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    NUVASIVE, INC.,                        )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     )              Civil Case No. 6:17-cv-2206-Orl-41GJK
                                           )
    ABSOLUTE MEDICAL, LLC, ABSOLUTE )
    MEDICAL SYSTEMS, LLC, GREG             )
    SOUFLERIS, DAVE HAWLEY, and            )
    RYAN MILLER,                           )
                                           )
                Defendants.                )
    _______________________________________)

            JOINT MOTION TO RESCHEDULE TRIAL STATUS CONFERENCE
                          SET FOR NOVEMBER 16, 2020

           Pursuant to Local Rule 3.09, the parties respectfully request that the Court reschedule

    the trial status conference currently set for November 16, 2020, at 2:15 p.m. EST due to the

    unavailability of both counsel for Plaintiff NuVasive, Inc. and counsel for Defendants

    Absolute Medical, LLC, Absolute Medical Systems, LLC, Greg Soufleris, Dave Hawley, and

    Ryan Miller. In support of this motion, the parties state as follows:

           1.      A trial status conference was originally scheduled in this matter for November

    19, 2020 at 10 a.m. EST. (Doc. 263). Counsel for the parties had arranged and were prepared

    to appear at this date and time.

           2.      On November 10, 2020, the Court entered an order rescheduling the trial

    status conference for November 17, 2020 at 2:15 p.m. EST. (Doc. 269).

           3.      On November 11, 2020, the Court entered a second order rescheduling the

    trial status conference for November 16, 2020 at 2:15 p.m. EST. (Doc. 270).
Case 6:17-cv-02206-CEM-GJK Document 271 Filed 11/11/20 Page 2 of 4 PageID 8238




            4.      Counsel for both Plaintiff (Christopher Cardwell and Thomas McFarland) and

    Defendants (Bryan Busch and Laura Mirmelli) currently have closing arguments scheduled

    in the American Arbitration Association proceedings styled NuVasive, Inc. v. Rival Medical,

    LLC, AAA Case No. 01-19-0001-3591 at 12:00 EST on November 16, 2020. 1 Additionally,

    counsel for Plaintiff, Thomas McFarland, has full-day mediation in Nashville, Tennessee

    scheduled for Monday, November 16, 2020, which cannot be rescheduled. Thus, counsel for

    both parties are unavailable to attend the trial status conference on November 16, 2020, at

    2:15 p.m. EST.

            5.      Counsel for the parties have conferred regarding their joint availability and are

    available on November 23 and 25 or the morning of November 24 for a trial status

    conference at a time convenient to the Court.

            6.      The parties do not make this request for the purpose of delay or any improper

    purpose, but rather to allow counsel for all parties to attend the trial status conference.

            WHEREFORE, the parties respectfully request the Court reschedule the trial status

    conference currently set for November 16, 2020 at 2:15 p.m. to November 23, 25, or the

    morning of November 24, at a time convenient to the Court, or at some other mutually

    agreeable date among the parties.




    1
      Mr. Cardwell and Mr. McFarland represent NuVasive in that proceeding, and Mr. Busch and Ms. Mirmelli
    represent Rival Medical, LLC.




                                                      2
Case 6:17-cv-02206-CEM-GJK Document 271 Filed 11/11/20 Page 3 of 4 PageID 8239




    Dated: November 11, 2020

    Respectfully submitted,

    s/Bryan E. Busch                              s/Diana N. Evans
    Bryan E. Busch                                R. Craig Mayfield (Fla. Bar No. 0429643)
    Email: bb@bsms.law                            Cmayfield@bradley.com
    Laura H. Mirmelli                             Diana N. Evans (Fla. Bar No. 98945)
    Email: lm@bsms.law                            Dnevans@bradley.com
    Busch, Slipakoff, Mills & Slomka, LLC         Bradley Arant Boult Cummings LLP
    3350 Riverwood Pkwy. SE, Suite 2100           100 North Tampa Street, Suite 2200
    Atlanta, GA 30339                             Tampa, Florida 33602
    Phone: (404) 800-4062                         Tel: (813) 559-5500
    Fax: (404) 800-4062                           Fax: (813) 229-5946

    Christopher Y. Mills                          Christopher W. Cardwell, Esq. (pro hac vice)
    Email: cm@bsms.law                            Ccardwell@gsrm.com
    319 Clematis Street, Suite 109                M. Thomas McFarland, Esq. (pro hac vice)
    West Palm Beach, FL 33401                     Tmcfarland@gsrm.com
    Phone: (561) 701-5386                         GULLETT, SANFORD, ROBINSON &
                                                  MARTIN, PLLC
    Attorneys for Defendants Absolute             150 Third Avenue South, Suite 1700
    Medical, LLC, Absolute Medical Systems,       Nashville, TN 37201
    LLC, Greg Soufleris, Ryan Miller, and         Tel: (615) 244-4994
    Dave Hawley                                   Fax: (615) 256-6339

                                                  Attorneys for Plaintiff NuVasive, Inc.




                                              3
Case 6:17-cv-02206-CEM-GJK Document 271 Filed 11/11/20 Page 4 of 4 PageID 8240




                                   CERTIFICATE OF SERVICE

            I hereby certify that on November 11, 2020, a copy of the foregoing was filed
    electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
    system to all parties indicated on the electronic filing receipt, including the following counsel
    of record:

    Busch, Slipakoff, Mills & Slomka, LLC
    Bryan E. Busch
    Email: bb@bsms.law
    Laura H. Mirmelli
    Email: lm@bsms.law
    3350 Riverwood Pkwy. SE, Suite 2100
    Atlanta, GA 30339
    Phone: (404) 800-4062
    Fax: (404) 800-4062

    Christopher Y. Mills
    Email: cm@bsms.law
    319 Clematis Street, Suite 109
    West Palm Beach, FL 33401
    Phone: (561) 701-5386

    Attorneys for Defendants



                                                          s/Diana N. Evans
                                                          Diana N. Evans

                                                          Attorney for NuVasive, Inc.




                                                   4
